Appellant was convicted on the 18th day of July, 1908, on a charge of unlawfully betting at a certain gaming table and bank, and his punishment assessed at a fine of $10.
There is no statement of facts in the record. Counsel for appellant as well as the county judge of Ellis County, and the assistant county attorney have all filed affidavits in respect to the failure to file statement of facts in the cause. Appellant's motion for a new trial was overruled on the 8th day of August, 1908, and in the order overruling said motion the parties were allowed twenty days after adjournment in which to prepare and file bills of exception and statement of facts. The statements of the parties are in direct conflict, due, as we assume, to the fact that the events about which they make the statements occurred some time ago. We have examined into the matter very carefully, and are not prepared to hold that the evidence makes such showing as would require or justify us in reversing the case on account of the failure of appellant to obtain a statement of facts. There being no statement of facts, there is no question or issue in the record which we can review.
The judgment of conviction is therefore in all things affirmed.
Affirmed.
[Rehearing denied April 13, 1910. — Reporter.]